DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting claims 1-8, 10-12,14-18, 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant describes the structure of the control unit to include a processor in the specification ([0049-52]). Therefore, the control unit is adequately described to perform the functions in claims 1 and 11 and there is no 112 rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1.

Regarding claim 1, Krumhansl teaches an underground tunneling detection system, comprising: a tunneling detection control unit that receives one or more sound detection signals including a sound signature output by a component that is underground and at or proximate to a location (processor 120 in Fig. 1 receives signals from vibration sensors measuring tunneling at 160; [0018, 19, 26-31]), 
wherein the tunneling detection control unit compares the sound signature to sound signature data (compares acquired signal parameters to ranges of parameters from set of known event signals during classification; [0087-90]),
wherein the tunneling detection control unit determines that the sound signature is non-tunneling activity in response to the sound signature matching a non-tunneling portion of the sound signature data (class for signals not associated with unauthorized subsurface activity; [0090]), 
wherein the tunneling detection control unit determines that the sound signature is tunneling activity in response to the sound signature matching a tunneling portion of the sound signature data (class for signals associated with unauthorized subsurface activity; [0090]), 
Krumhansl does not explicitly teach wherein the tunneling detection control unit determines a similarity metric between the sound signature and one or both of the non-tunneling portion of the sound signature data or the tunneling portion of the sound signature data in response to the sound signature differing from the sound signature data 
However, it is well known in the art that classification includes a metric measuring the similarity between the current case and various classes in order to gauge the most similar class.
Additionally, Kryszczynski teaches classification for intrusion detection including a similarity metric ([0006, 39-45, 138-158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Kryszczynski’s similarity metric. Using the similarity metric here will help gauge the confidence level of a classification.

Regarding claim 11, An underground tunneling detection method, comprising: receiving, by a tunneling detection control unit, one or more sound detection signals including a sound signature output by a component that is underground and at or proximate to a location (processor 120 in Fig. 1 receives signals from vibration sensors measuring tunneling at 160; [0018, 19, 26-31]); 
comparing, by the tunneling detection control unit, the sound signature to sound signature data (processor compares acquired signal parameters to ranges of parameters from set of known event signals during classification; [0087-90]); 
determining, by the tunneling detection control unit, that the sound signature is non-tunneling activity in response to the sound signature matching a non-tunneling portion of the sound signature data (class for signals not associated with unauthorized subsurface activity; [0090]); 
determining, by the tunneling detection control unit, that the sound signature is tunneling activity in response to the sound signature matching a tunneling portion of the sound signature data (class for signals associated with unauthorized subsurface activity; [0090]); 
Krumhansl does not explicitly teach determining, by the tunneling detection control unit, a similarity metric between the sound signature and one or both of the non-tunneling portion of the sound signature data or the tunneling portion of the sound signature data in response to the sound signature differing from the sound signature data.
However, it is well known in the art that classification includes a metric measuring the similarity between the current case and various classes in order to gauge the most similar class. Additionally, Kryszczynski teaches classification for intrusion detection including a similarity metric ([0006, 39-45, 138-158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Kryszczynski’s similarity metric. Using the similarity matrix here will help gauge the confidence level of a classification.

Regarding claims 10 and 20, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, further comprising a user interface in communication with the tunneling detection control unit, wherein the tunneling detection control unit outputs alert signals to the user interface (alarm output in Fig. 6; [0084, 0103]).

Claims 2-6, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1 and further in view of Hill US 20120230629 A1.

Regarding claim 2 and 12, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11,
Krumhansl does not teach a seismic exciter and receiver in communication with the tunneling detection control unit, wherein the tunneling detection control unit is configured to operate the seismic exciter to emit a seismic pulse into the ground, wherein the seismic pulse is detected by the receiver.
	Hill teaches a seismic exciter and receiver ([0127])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s seismic exciter and receiver. This active seismic system would add more data when detecting tunnels and help minimize false positives.

Regarding claims 3 and 13, Krumhansl as modified above teaches the underground tunneling detection system of claims 2 and 12, 
Krumhansl does not teach wherein the tunneling detection control unit operates the seismic exciter to emit the seismic pulse into the ground in response to the similarity metric exceeding a tunneling verification threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Kryszczynski’s activation of other systems based on classification. This would allow the active detection to occur only when tunneling was suspected and save energy and minimize extra noise or vibrations which could interfere with the passive detection.

Regarding claims 4 and 14, Krumhansl as modified above teaches the underground tunneling detection system of claims 2 and 12, 
Krumhansl does not teach wherein the tunneling detection control unit receives a verification signal that is output by the receiver, wherein the verification signal is indicative of features of the ground as determined by the seismic pulse received by the receiver.
Hill teaches sensor outputs signal to the interrogator (106 in Fig. 1) and processor (108 in Fig. 1) based on acoustic disturbances in ground ([0088, 0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to output the signal from the receiver to the control unit similar to Hill. This would centralize signal processing and alert systems.

Regarding claims 5 and 15, Krumhansl as modified above teaches the underground tunneling detection system of claims 4 and 14, 
Krumhansl does not teach wherein the tunneling detection control unit compares the verification signal to underground data of the location.
Hill teaches the verification signal is compared to underground data of the location ([0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s comparison between the new verification signal and previously acquired data. This would help confirm changes in the ground from suspected tunneling.

Regarding claims 6 and 16, Krumhansl as modified above teaches the underground tunneling detection system of claims 5 and 15, 
Krumhansl does not teach wherein the tunneling detection control unit determines tunneling activity in response to the verification signal differing from the underground data.	
Hill teaches determining tunneling activity in response to the verification signal differing from the underground data ([0027, 33, 37, 127]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s determination of tunneling activity. This would help confirm tunneling activity.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1 and Hill US 20120230629 A1 and further in view of Haugen US 20150177403 A1.

Regarding claims 7 and 17, Krumhansl as modified above teaches the underground tunneling detection system of claims 5 and 15, 
Krumhansl does not teach explicitly teach further comprising a location underground database in communication with the tunneling detection control unit, wherein the location underground database stores the underground data.
	Hill teaches a computer readable medium storing previous data ([0037, 73])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s storage as the location underground database. This would ensure previous underground data is readily available for comparison.


Claim(s) 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1 in view of Haugen US 20150177403 A1.

Regarding claims 8 and 18, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, and a “training set” of signals ([0089]).
Krumhansl does not teach a sounds database in communication with the tunneling detection control unit, wherein the sound signature data is stored in the sounds database.
However, Haugen teaches a comparator communicating with an event library containing physical events and known acoustic signatures ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Haugen’s event library. The library provides a place to store important sound signatures and allows retraining of the classifier as new data is acquired.

Regarding claims 9 and 19, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, 
Krumhansl does not teach wherein the sound signature data is produced at a testing facility.
	However, Haugen teaches detected acoustic signals not in the event library are stored in event library for later classification and association with a physical event (testing facility is location being used; [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to record unknown events in an event library similar to Haugen. This allows the sound signatures to be accurate for the geophysical location of the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spencer US 20120236688 A1: Passive barrier detection system
Mallet US 8743115 B1: Comparison between current and prior seismic models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645